                                                                                                          08/16/2019
                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                              LYNCHBURG DIVISION

    ANGELIA L.,1
                                                                    CASE NO. 6:18-cv-00048
                                                Plaintiff,
    v.
                                                                    ORDER
    COMMISSIONER OF SOCIAL SECURITY,
                                            Defendant.              JUDGE NORMAN K. MOON



         This matter is before the Court on the parties’ cross motions for summary judgment (dkts.

12, 15), and the Report & Recommendation of United States Magistrate Judge Robert S. Ballou

(dkt. 17, hereinafter “Report”). Pursuant to Standing Order 2011-17 and 28 U.S.C.

§ 636(b)(1)(B), I referred this matter to Judge Ballou for proposed findings of fact and a

recommended disposition. The parties filed cross motions for summary judgment, and on July 31,

2019, Judge Ballou filed a Report recommending that Angelia L.’s Motion for Summary

Judgment, (dkt. 12), be denied and the Commissioner’s Motion for Summary Judgment, (dkt. 15),

be granted. After a review of the record in this case, and no objections having been filed to the

Report within fourteen days of its service upon the parties, I adopt the Report in its entirety.

         Accordingly:

         1. The Report of July 31, 2019, is hereby ADOPTED in its entirety;

         2. Plaintiff’s Motion for Summary Judgment, (dkt. 12), is hereby DENIED; and

         3. Defendant’s Motion for Summary Judgment, (dkt. 15), is hereby GRANTED.



1
 This Court adopts the recommendation of the Committee on Court Administration and Case Management of the
Judicial Conference of the United States that courts only use the first name and last initial of the claimant in social
security opinions.
       The Clerk of the Court is hereby directed to send a copy of this Order to all counsel of

record and to United States Magistrate Judge Robert S. Ballou.

       It is so ORDERED.

                    16th day of August, 2019.
       Entered this _____
